Citation Nr: 1001566	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-03 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for fibroid tumor in 
the uterus.

2.  Entitlement to service connection for a right hip 
disability, to include as a manifestation of a 
musculoskeletal process.

3.  Entitlement to service connection for a left hip 
disability, to include as a manifestation of a 
musculoskeletal process.

4.  Entitlement to service connection for cervical spine 
disability claimed as numbness of the neck, to include as a 
manifestation of a musculoskeletal process.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for residuals of a left 
ankle sprain, to include as a manifestation of a 
musculoskeletal process.

7.  Entitlement to service connection for left knee 
arthralgia, to include as a manifestation of a 
musculoskeletal process.

8.  Entitlement to service connection for right knee internal 
derangement, to include as a manifestation of a 
musculoskeletal process.

9.  Entitlement to service connection for right hand 
disability.

10.  Entitlement to service connection for a right ankle 
condition.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1981 until her retirement from service in September 
2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In July 2009, the Veteran appeared at the RO and testified at 
a hearing before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing is of record.  At the hearing, 
the Veteran submitted a waiver of initial RO review of VA 
medical records obtained subsequent to the December 2007 
statement of the case, in accordance with 38 C.F.R. 
§ 20.1304.

At the hearing, the Veteran appeared to raise the issue of 
service connection for tinnitus.  As the RO has not 
adjudicated this issue, it is referred to the RO for its 
appropriate consideration.    

The issues of entitlement to service connection for uterine 
fibroid tumor, right hip disability, left hip disability, 
cervical spine disability, bilateral hearing loss, left ankle 
disability, left knee disability, and right knee disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  


FINDING OF FACT

At a July 2009 hearing, the Veteran indicated that she wished 
to withdraw the issues of entitlement to service connection 
for a right hand disability and entitlement to service 
connection for a right ankle condition.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran have been met with respect to the claim of 
entitlement to service connection for a right hand 
disability.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 
2002); 38 C.F.R. § 20.204 (2009).  

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran have been met with respect to the claim of 
entitlement to service connection for a right ankle 
condition.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 
38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  At 
her July 2009 hearing the Veteran withdrew her appeal for 
service connection for a right hand disability and her appeal 
for service connection for a right ankle condition.  
Accordingly, the Board does not have jurisdiction to review 
either appeal, and these appeals are dismissed.


ORDER

The appeal for service connection for a right hand condition 
is dismissed. 

The appeal for service connection for a right ankle condition 
is dismissed.


REMAND

The VA medical records discuss a November 2008 VA 
audiological report in which the examiner opined that it was 
a least as likely as not that any current hearing loss is 
related to service.  However, the actual VA audiological 
report indentifying hearing acuity thresholds in decibels at 
each of the measured frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is not in the claims file.  Such information 
is necessary in order to determine whether or not the Veteran 
meets the criteria for hearing loss as defined by VA under 
38 C.F.R. § 3.385.  The RO should attempt to obtain a copy of 
the Veteran's complete November 2008 audiological examination 
report.  See 38 C.F.R. § 3.159(c)(2).

The RO should also schedule the Veteran for a new VA 
audiological examination to determine the Veteran's current 
hearing acuity.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination).

The Veteran was provided a VA general medical examination in 
August 2006.  However, with regard to the Veteran's claims 
for service connection for fibroid tumor, left hip 
disability, cervical spine disability, left and right knee 
disabilities, and left ankle disability, the examination is 
not adequate for adjudication purposes.  The examination 
report does not discuss the complaints, injuries and 
treatment shown in the service treatment records, and it does 
not provide an opinion as to whether the current claimed 
disabilities are related to the Veteran's period of service.  

In numerous statements dated in September 2007, the Veteran's 
private physician, M.L., M.D., indicated that the Veteran had 
diagnoses related to his hearing, ankles, hips, knees, and 
cervical spine, which were "possibly related to" various 
activities in military service.  Dr. M.L. did not furnish 
rationale for any of these opinions, nor did she indicate 
whether she had reviewed the Veteran's service treatment 
records.

At the hearing, the Veteran testified that her private 
physician had diagnosed her with fibromyalgia for which she 
took medication.  She said that a VA doctor also indicated 
that her neck condition was possibly related to fibromyalgia.  
A March 2009 VA outpatient record indicates that the 
Veteran's symptoms were consistent with fibromyalgia.  As the 
fibromyalgia diagnosis arises from the same symptoms for 
which the Veteran seeks benefits in relation to many of her 
joints, the diagnosis does not relate to an entirely separate 
claim not yet filed by the Veteran.  Rather, the diagnosis 
needs to be considered to determine the nature of the 
Veteran's current condition relative to her right hip, left 
hip, cervical spine, left ankle, and bilateral knee claims.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In light of the foregoing discussion, VA examinations are 
indicated.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (when the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions).

Accordingly, the case is REMANDED for the following action:

1.  Obtain for association with the claims 
file a copy of the Veteran's complete 
November 2008 VA audiological report, 
including audiogram findings that reflect 
pure tone thresholds, in decibels, at 500, 
1000, 2000, 3000, and 4000 Hertz, if 
available.

2.  Schedule the Veteran for a VA 
audiological examination.  The claims file 
should be provided to the examiner for 
review.  If the Veteran meets the VA 
criteria for hearing loss in either ear, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that such hearing loss is 
related to the Veteran's period of 
military service.  A complete rationale 
should be given for all opinions 
expressed, and the foundation for all 
conclusions should be set forth.

3.  Schedule the Veteran for an 
appropriate examination to determine if 
she currently has uterine fibroids.  The 
examiner should review the claims file, 
including a September 2007 private 
ultrasound report discussing fibroids.  If 
uterine fibroids are currently found, the 
examiner should examine the service 
treatment records, including a July 1983 
record that indicates probable fibroid 
uterus, and provide an opinion as to 
whether it is at least as likely as not 
that a current fibroid disability of the 
uterus began during the Veteran's period 
of service.  A complete rationale should 
be given for all opinions expressed, and 
the foundation for all conclusions should 
be set forth.

4.  Schedule the Veteran for an orthopedic 
examination to determine the nature and 
etiology of all disabilities present in 
relation to the cervical spine, left hip, 
left ankle, and right and left knees.  The 
claims file should be made available to 
the examiner in conjunction with the 
examination.  

a.  Regarding the cervical spine, 
the examiner should review the 
claims file, including a November 
2008 VA outpatient neurosurgery 
consult that indicates that the 
Veteran has cervical spondylosis 
with radiculopathy.  The examiner is 
also asked to examine the service 
treatment records, including a 
December 1995 report of neck pain 
after a motor vehicle accident, and 
complaints of neck pain in December 
1998 and February 1999, and to 
provide an opinion as to whether it 
is at least as likely as not that 
any current cervical spine 
disability is related to the 
Veteran's period of service.  

b.  Regarding the left hip, the 
examiner should review the service 
treatment records showing multiple 
complaints of left hip pain since 
November 1981, as well as the post-
service medical records, including 
the August 2006 VA examination 
report showing complaints of left 
hip pain and limitation of motion of 
the left hip.  The examiner is asked 
to provide an opinion as to whether 
it is at least as likely as not that 
any current left hip disability is 
related to the Veteran's period of 
service.  

c.  Regarding the left ankle, the 
examiner should review the service 
treatment records showing left ankle 
complaints and/or sprain in October 
1992 and December 2002, as well as 
the post-service medical records, 
including February and March 2009 VA 
records showing complaints of left 
ankle pain.  The examiner is asked 
to provide an opinion as to whether 
it is at least as likely as not that 
any current left ankle disability 
found is related to the Veteran's 
service.  

d.  Regarding both knees, the 
examiner should review the service 
treatment records showing knee 
complaints, as well as the post-
service November 2006 VA records 
showing chondromalacia of the knees 
and May 2007 VA records of right 
knee surgery.  The examiner is asked 
to provide an opinion as to whether 
it is at least as likely as not that 
any current left knee disability or 
right knee disability is related to 
the Veteran's period of service.  

A complete rationale should be given for 
all opinions expressed, and the foundation 
for all conclusions should be set forth.

5.  Schedule the Veteran for an 
appropriate examination to determine the 
presence, nature and etiology of any 
systemic musculoskeletal process, 
including fibromyalgia.  The claims file 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner is asked to render an opinion as 
to whether the Veteran has a current 
diagnosis of a systemic musculoskeletal 
process, including fibromyalgia.  If such 
a process is diagnosed, the examiner is 
asked to describe specifically all joints 
affected by the disorder, and to provide 
an opinion as to whether it is at least as 
likely as not that any current systemic 
musculoskeletal process is related to the 
Veteran's period of service.  A complete 
rationale should be given for all opinions 
expressed, and the foundation for all 
conclusions should be set forth.  

6.  Thereafter, adjudicate the claims.  
If, upon adjudication, any benefit sought 
on appeal remains denied, the Veteran 
should be provided a supplemental 
statement of the case, showing review of 
all evidence received since the December 
2007 statement of the case, and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


